Citation Nr: 1447762	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-09 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for pes planus (flat feet).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to February 1967 with additional service in the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut which denied entitlement to service connection for bilateral pes planus (flat feet).

The Veteran provided testimony before the undersigned Acting Veterans Law Judge at a videoconference hearing in October 2013.  A transcript from this hearing is of record.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence regarding whether the Veteran has a pes planus of the left foot disability that is related to active service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for a pes planus of the left foot disability is warranted.  See 38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).







REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim for a pes planus disability; the Board finds that all notification and development actions needed to fairly adjudicate this claim has been accomplished as to this issue.



Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 




Factual Background and Analysis

Service treatment records demonstrate that the Veteran's October 1966 entrance examination for active duty was negative for complaints or treatments related to a foot disability.  His February 1967 separation examination noted pes planus.

The Veteran underwent a VA examination in July 2010.  The Veteran reported that he had foot/arch pain since boot camp.  The examiner noted that a February 1967 service treatment record demonstrated a diagnosis of pes planus but a March 1971 National Guard record revealed a normal foot examination and no foot trouble noted.  Current x-rays revealed scattered degenerative changes, small heal spurs and pes planus.  The examiner indicated that the Veteran had pes planus of the left foot only with negligible functional impairments.  The Veteran's entrance examination did not document any foot disorders and there was inconsistent documentation of flat feet in his service treatment records.  In addition, no documentation of any chronicity of pes planus was evident in the service treatment records or VA treatment records until 2009.  The examiner opined that based on the lack of consistent documentation, he could not state without resorting to mere speculation that the Veteran's flat foot condition had its initial onset during the Veteran's period of active service.

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for pes planus (flat feet), left foot, is warranted. 

There is a current diagnosis of scattered degenerative changes, small heel spurs and pes planus, left foot; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Having reviewed the record, the Board finds there is at least an approximate balance of evidence as to whether the Veteran has current pes planus of the left foot that is related to service.  

As noted above, the Veteran's service treatment records demonstrate that the Veteran's separation examination from active duty demonstrated a diagnosis of pes planus.

The July 2010 VA examiner also noted that the Veteran's entrance examination did not document any foot disorders and there was inconsistent documentation of flat feet in his service treatment records.  

Although the July 2010 VA examiner concluded that it would be resorting to mere speculation to determine whether or not the Veteran's current left foot disability was caused by or a result of the Veteran's active service or is etiologically related to active service, it is clear that the examiner did find that it was possible that the Veteran's service could have caused or contributed to his current disorders.  Additionally, the Board notes that the Veteran has provided competent and credible statements that he experienced symptoms during and since service, and complaints are noted in his service treatment records.  For these reasons, and as there is no contrary medical evidence of record that indicates that the Veteran's left foot disability was not incurred in service or etiologically related to service, the Board concludes that there is at least an approximate balance of positive and negative evidence.

Therefore, having resolved doubt in the Veteran's favor, the Board therefore concludes that a nexus or relationship is satisfied and a grant of service connection for pes planus (flat feet), left foot is warranted.

A remand for an additional VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for pes planus (flat feet), left foot is granted.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for pes planus (flat feet) is granted.

____________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


